Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 December 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 11, “the shaft includes a first portion and a second portion having a diameter smaller than that of the first portion, and the resolver stator and the resolver rotor are arranged at 
Claims 1 & 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “an adapter formed in a web” is vague and indefinite in scope. It is unclear in the context of the claimed electrical machine, in particular the claimed adapter for connecting the resolver rotor and the rotor, what a “web” is. The meaning of the term ranges from “a thin metal sheet, plate, or strip” to “an intricate pattern or structure suggestive of something woven” (https://www.merriam-webster.com/dictionary/web). The specification does not define the term or provide any structural context, either.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7 & 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Okubo et al. (WO 2008035754)

a rotatable shaft 21 extending in a longitudinal direction, 
a rotor 3 that is rotationally fixed on the shaft (Fig.1), 
a resolver 31 including a resolver rotor 32 spaced from the rotor 3 in the longitudinal direction of the shaft, a resolver stator 33 disposed outside the resolver rotor 32 for detecting an angular position of the rotor (¶[0024); and an adapter (magnet holder) 27 connecting the resolver rotor 32 and the rotor 3 (i.e., resolver rotor 32 attached to end of magnet holder 27, which is connected to and holds rotor magnets 26; English machine translation ¶[0024]-¶[0025]; Fig.2), and 
wherein the resolver rotor 32 is non-rotatably connected to the rotor 3 through the adapter 27 (i.e., resolver rotor 32 attached to end of magnet holder 27; ¶[0025]; Fig.1). Further, Okubo’s adapter 27 comprises a “web” [sic] in the sense that it comprises plural fingers resembling strands of a web (Fig.2).

    PNG
    media_image1.png
    588
    582
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    509
    549
    media_image2.png
    Greyscale

Regarding claim 4, Okubo teaches a housing (case) 4, wherein the resolver stator 33 is fixed to the housing 4 (via bracket 24; Fig.1).  

Regarding claim 6, the resolver stator 33 is disposed in a stationary manner with respect to the stator 2 (i.e., both are fixed relative to housing 4; Fig.1).  
Regarding claim 7, the rotor 3 is designed as a lamination stack (core) 25 comprising a plurality of sheets (not numbered) layered in the longitudinal direction of the shaft 21 (Fig.1).
Regarding claim 9, the electrical machine is a brushless electric motor 1 (¶[0021]).
Claims 1, 4-6 & 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kariya (US 9,784,556). 
Regarding claim 1, Kariya teaches an electrical machine, comprising: 
a rotatable shaft extending in a longitudinal direction (not shown, inherent to rotor/rotating part 15 of motor 11), 
a rotor (rotating part 15, mechanically connected to power output 14 including motor rotor; c.1:22-28; c.1:35-39) that is rotationally fixed on the shaft (not shown, inherent to motor 11), 
a resolver (rotation detector) 100 including a resolver rotor (moving part 101 with detected region 107) spaced from the rotor 15 in the longitudinal direction of the shaft 105, a resolver stator 102 disposed outside the resolver rotor 107 for detecting an angular position of the rotor (c.5:10-22), and an adapter (connecting part) 103 connecting the resolver rotor 107 and the rotor, and 
wherein the resolver rotor 107 is non-rotatably connected to the rotor 15 through the adapter 103 (i.e., moving part 101 fastened to rotor 15 via four bolts passed through mounting holes 113 on end face 104 of connecting part 103 and screwed into rotor 15; c.4:49-52; c.3:48-

    PNG
    media_image3.png
    679
    517
    media_image3.png
    Greyscale

Regarding claim 4, Kariya teaches a housing 12, wherein the resolver stator 102 is fixed to the housing (Fig.1).  
Regarding claim 5, Kariya teaches a housing 12 and a stator (not numbered, part of motor 11) that is fixed to the housing 12, wherein the rotor 15 is rotated relative to the stator (Fig.1).  
Regarding claim 6, the resolver stator 102 is disposed in a stationary manner with respect to the stator (i.e., both are fixed relative to housing 12; Fig.1).  
Regarding claim 9, the electrical machine is an electric motor 11 (c.3.16-17).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo or Kariya in view of Reinhardt et al. (DE 10 2009 054 995). 
Okubo substantially teaches the invention including a rotor 3 of motor 1 but does not teach a rotor and shaft 21 connected “in a form-locked manner” [sic]. Similarly, Kariya teaches a rotor and shaft of motor 11 but does not teach the rotor and shaft 21 connected “in a form-locked manner”.
But, Reinhardt teaches an electrical machine rotor 4 with a lamella packet 7 tangentially connected to an axial partial section 12 of a shaft 5 in a “form-fit manner”, thus enabling transmission of 90, 95 or 98 percent of the torque of the shaft to the lamella packet or vice versa without requiring any frictional and/or material-fit connection therebetween (abstract; ¶[0034]; Figs.2-3).
Thus, it would have been obvious before the effective filing date to connect the rotor and shaft of Okubo or Kariya with “a form-locked manner” since Reinhardt teaches this would have enabled transmission of 90, 95 or 98 percent of the torque of the shaft to the lamella packet or vice versa without requiring any frictional and/or material-fit connection therebetween.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Mayer et al. (US 4,585,967). 
Regarding claim 10, Okubo teaches a housing 4 to which one end of the resolver stator 34 is fixed (via bracket 24), wherein another end of the resolver stator 34 is disposed outside the resolver rotor 33 in a circumferential direction of the shaft 21 to detect the angular position of the 
But, Mayer teaches a motor including a rotor 10 formed from a stack of laminations 14 and a shaft 38 with substantially polygonal outer contours formed by flutes 40 and lands 42, to soften the contact and permit more even distribution of contact force to develop during shrink fitting of the rotor lamination stack onto the shaft, and reduce the tendency for migration of the contact areas (c.5:6-30; Fig.5).
Thus, it would have been obvious before the effective filing date to modify Okubo and provide a shaft with substantially polygonal outer contours since Mayer teaches this would have permitted a more even distribution of contact force between the rotor laminations stack and the shaft and reduced the tendency for migration.  
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 4-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BURTON S MULLINS/Primary Examiner, Art Unit 2832